[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 07-12028                ELEVENTH CIRCUIT
                                                        FEBRUARY 26, 2008
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                   D.C. Docket No. 06-80776-CV-KLR

ROBERT M. GORDON,

                                                    Plaintiff-Appellant,

                                 versus

HONORABLE MARTIN H. COLIN, in his official
capacity and in his personal capacity,
ESQ. BRUCE S. ROSENWATER,
EMILY J. GORDON,

                                                    Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                          (February 26, 2008)

Before MARCUS, PRYOR and COX, Circuit Judges.

PER CURIAM:
       Robert M. Gordon (“Gordon”), proceeding pro se, appeals the district court’s

dismissal of his action against Judge Martin H. Colin (“Colin”), Gordon’s ex-wife

Emily (“Emily”), and her attorney Bruce Rosenwater (“Rosenwater”). Gordon’s

complaint asserts claims under 42 U.S.C. § 1983 and Florida law.

       Gordon contends: (1) that the district court erred in finding that Colin was

entitled to judicial immunity in his individual capacity; (2) that the district court erred

in finding that Emily and Rosenwater were entitled to absolute immunity under

Florida law; and (3) that the district court erred in dismissing his federal claims for

declaratory and injunctive relief against Colin. Additionally, Gordon contends that

the district court erred in its alternative ruling dismissing Gordon’s action based on

the Rooker-Feldman doctrine1 and the Younger doctrine.2

       The district court, in its order dismissing the action (R.1-35), adopted the report

and recommendation of the magistrate judge (R.1-32).

       Gordon’s § 1983 claim seeking money damages against Colin in his individual

capacity is totally meritless. Colin dealt with Gordon in a judicial capacity, and Colin




       1
       Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).
       2
           Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746 (1971).

                                                  2
did not act in the “clear absence of all jurisdiction.” Thus, he is immune from this

claim for money damages. Simmons v. Conger, 86 F.3d 1080, 1084 (11th Cir. 1996).3

       We also conclude that the district court properly found Emily and Rosenwater

immune under Florida law from Gordon’s state law claims for money damages. Their

conduct of which Gordon complains involved prosecuting the claims for unpaid

alimony, and occurred during the course of the litigation.                Thus, Emily and

Rosenwater are, under Florida law, entitled to immunity for the reasons stated in the

magistrate judge’s report and recommendation. (R.1-32 at 12.)

       Finally, the district court properly dismissed Gordon’s claims for prospective

declaratory and injunctive relief. In the instant case, Gordon sought two forms of

equitable relief. First, Gordon sought an order preventing Colin from issuing a future

writ of bodily attachment and a declaration that Colin’s actions had violated his

federal constitutional rights. Gordon, however, lacked standing to seek this relief

because the possibility that a writ of bodily attachment will be issued in the future,

especially after the underlying contempt order has been vacated, is too speculative to

satisfy the case and controversy requirements of Article III. Cf. Emery v. Peeler, 756
F.2d 1547, 1552 (11th Cir. 1985). Second, he sought an injunction vacating Colin’s



       3
        Gordon does not contend on this appeal that Colin is liable for damages in his official
capacity.

                                              3
contempt order. This claim for injunctive relief, however, is now moot because the

state appellate court has already vacated that order. Thus, the district court was

without jurisdiction to consider Gordon’s claims for equitable relief.

      We conclude that Gordon has shown no error in the district court’s

determination that all of his claims should be dismissed with prejudice pursuant to

Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

      Whether there is currently a final state court judgment is unclear, and we

decline to find a lack of subject matter jurisdiction under the Rooker-Feldman

doctrine. Similarly, because it is unclear that state court proceedings are ongoing, we

decline to say that Younger abstention is appropriate. Therefore, we AFFIRM

dismissal of the action with prejudice, but AMEND the district court’s judgment by

eliminating the paragraph dismissing Gordon’s action on the alternative grounds of

Younger abstention and the Rooker-Feldman doctrine.

      JUDGMENT (AS AMENDED) DISMISSING ACTION WITH PREJUDICE

AFFIRMED.




                                           4